        Case
      Case    2:20-cv-01236-AJS Document
           2:99-cv-00048-AJS     Document371-1 Filed
                                                Filed10/25/2006
                                                      08/19/20 Page 1 of1 2of 2
                                                                 Page

                                      EXHIBIT "A"


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WRS, INC.,

               Plaintiff,                                    99cv0048
       v.                                                    ELECTRONICALLY FILED

AMAZING FANTASY, ET AL.,

               Defendants.
                                         Order of Court

       Pending before this Court is plaintiff’s motion for attorney’s fees and to quantify the

current amount of the judgment (doc. no. 34). On 10/16/06, via text order, this Court ordered a

response to said motion on or before 10/20/06. Since no response was received, on 10/23/06,

this Court (via deputy clerk) sent an email to defense counsel, indicating that a response was

required to the pending motion. On 10/24/06, defendant filed a response indicating that

defendant does not object to the requested attorney’s fees (doc. no. 36).

       Accordingly, it appearing to the Court that plaintiff has engaged in efforts to execute on

the judgment entered in this matter, as anticipated by the Order of July 25, 1999, entered by the

Honorable Donald C. Lee; and further, that the Court having reviewed the time and the billing

records of plaintiff’s counsel and finds that the time spent and the hourly rate of $175 to $200 to

be reasonable, it is hereby ORDERED that an award of additional counsel fees be added to the

amount of the judgment in this matter in favor of plaintiff, in the sum of $31,067.64; that the

amount be added to the principal amount of the judgment of $276,937.98; and that the interest

accrued since April 5, 1999 shall be and is hereby determined to be the sum of $100,385.64, such

that the total owed on the judgment, plus interest, as of October 13, 2006, is the sum of

$408,391.26, plus interest at the rate of 4.732% on the sum of $308,005.62 from October 13,
        Case
      Case    2:20-cv-01236-AJS Document
           2:99-cv-00048-AJS     Document371-1 Filed
                                                Filed10/25/2006
                                                      08/19/20 Page 2 of2 2of 2
                                                                 Page



2006, with additional counsel fees to be added (upon supplemental motion) as additional

execution proceedings are instituted to enforce the judgment. Plaintiff’s motion for attorney’s

fees and to quantify the current amount of the judgment (doc. no. 34) is GRANTED.



                                             SO ORDERED this 25th day of October, 2006.

                                             s/Arthur J. Schwab
                                             Arthur J. Schwab
                                             United States District Judge

cc:    All counsel of record
